DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
Response to Arguments
Applicants amendments and arguments, filed 3/17/2022, have overcome the rejection of Claims 1-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The definitions provided by the CDC (see appendices to the interview Summary mailed 3/10/2022), “E-cigarette_-_CDC_definition.pdf” and “Heated_tobacco_product_-_CDC_definition.pdf,” distinguish e-cigarettes (electronic cigarettes) as heating liquids that typically contain nicotine derived from tobacco as well as flavorings and other ingredients from heated tobacco products that heat actual tobacco leaf (see section headed by "Are Heated Tobacco Products the Same as Electronic Cigarettes" on second page of Heated_tobacco_product_-_CDC_definition.pdf). The instant Specification [0083]-[0089] describes a heated tobacco product fitting the CDC definition. The error in terminology and the correction thereof would have been recognized by one of ordinary skill in the art. Therefore, the rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA) and the objection to the amendments to the Specification as introducing new matter have been withdrawn.
Applicants amendments and arguments, filed 3/17/2022, have also overcome the rejection of Claims 1 and 2 under 35 U.S.C. 102(a)(2) as anticipated by Caenen.  The rejection has been withdrawn.  The remaining rejections are maintained but have been modified to address the amendments to the claims.  In addition, new grounds of rejection are made in view of Banks et al (US 2020/0397039).

Applicant argues that:
a) Caenen does not mention heated tobacco products and should be interpreted to be directed to conventional cigarettes and not heated tobacco products. 
However, as discussed in the rejections herein, Sebastian  (US 2016/0044958) discloses a mixed fiber sliver for use in cigarette filter elements, the mixed fibers including in some embodiments cellulose acetate staple fibers and cellulose acetate staple fibers with embedded starch particles, the sliver having from about 1 to about 10 denier per filament and a total denier of about 20,000 to about 80,000 denier, and a breaking strength of at least 15 pounds (about 67 N).  The filters are suitable for incorporation into conventional cigarettes, new cigarette prototypes that heat but not burn tobacco (heated tobacco products) and e-cigarettes [0060].  The prior art thus teaches that filter tows similar to the claimed tow band are usable in conventional cigarettes, heated tobacco products and e-cigarettes.  Therefore, it would have been obvious to one of ordinary skill in the art to use the product of Caenen in heated tobacco products, with a reasonable expectation of success.
b)  Caenen discloses advantages of decreased pressure drop, improvements in draw, desired hardness of filter and maintaining breaking strength of the tow when manufacturing a tobacco filter, which are objectives totally unrelated to the objectives of the present invention.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”) 
c) Caenen is based on the concept of increasing denier per filament (dpf) and increasing the cross-sectional diameter of the filament and is silent as to focusing on the total denier TD of the tow and to set the ratio of F/TD at a predetermined value, where F is the breaking strength of the tow band.  
See response to item b) above.  The claims rejected are to a product.  The claimed step of setting the F/TD to a particular range appears to relate to a process step.  Also, it has not yet been shown that the process step wherein “a ratio of F/TD is set to a value of 0.0015 N/denier or more” provides unexpected results over the claimed ranges.  The prior art discloses a product that embodies the claimed product features, a tow having a dpf, TD and F/TD in the claimed range.  
It is also noted that claim 1 recites that the tow band is for a heated tobacco product, which is a desired use. As discussed above, similar products are suitable for incorporation into conventional cigarettes, heated tobacco products and e-cigarettes.  Therefore, it would have been obvious to one of ordinary skill in the art to use the product of Caenen in heated tobacco products, with a reasonable expectation of success.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 15-18 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Banks et al (US 2020/0397039)
Claims 1-2, 15-18: Banks et al discloses a cellulose acetate tow band having at least 6 denier per filament and at least 40,000 total denier that is suitable for use as filter rods, filters and filter sections (reads on tobacco product tip) in smoking devices comprising a smokable substance such as tobacco capable of producing smoke when burned or heated (Abs, [0015]-[0016], [0070]-[0072]).  The filter is typically the portion of a smoking article that filters the smoke drawn or passing through the smoking device ([0060], [0076]).  The smoking device comprising a smokable substance such as tobacco capable of producing smoke when heated reads on a heated tobacco product or, at least, using the disclosed tow band for a heated tobacco product tip would have been obvious from the disclosure.
In disclosed examples, crimped cellulose acetate filter tow bands of different cross-sectional shapes and having the following denier/filament, total denier and breaking strength were tabulated ([0040], [0093]-[0096], p 10, Tables 1 and 2).  The breaking strength/total denier values are calculated. 
Example
1
2
3
4
5
denier/ filament
8
8
8
12
8
total denier
40,000
40,000
40,000
40,000
40,000
breaking strength (kg)
21.6
22.3
18.9
33.5
30.9
breaking strength (N)
231.5
218.8
185.4
328.6
303.1
breaking strength/total denier (N/denier)
0.0058
0.0055
0.0046
0.0082
0.0076


The denier/filament, total denier and breaking strength/total denier values are all in the claimed ranges.
Claim 21: as discussed above, Banks et al discloses a filter tip for a smoking device comprising a smokable substance such as tobacco capable of producing smoke (aerosol of volatile component from tobacco) when heated (heated tobacco product tip).  The filter is typically the portion of a smoking article that filters the smoke drawn or passing through the smoking device and tip ([0060], [0076]).  
It is also admitted prior background art that heated tobacco products heat a tobacco material to yield a volatile material that forms an aerosol and have a tip that passes and filters the aerosol (instant Specification [0011]).

Claim 4, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over banks et al.
Claims 4 and 19: Banks et al discloses forming a filter or filter section (tip) for a smoking article comprising shaping the tow into a rod (shaped body) and wrapping a paper (reads on a rolling paper) around the rod to form a wrapped tow rod [0057], obviously wrapped around the peripheral surface.  A tip comprising the shaped and wrapped tow band would have been an obvious intended product.
	Claim 20: The length of a filter (or tip) ranges from a lower limit of about 20 mm, 25 mm, 30 mm to an upper limit of about 40 mm or more, which includes lengths in the claimed ranges or, at least, forming a tip having a claimed length would have been obvious to one of ordinary skill in the art.

Claims 1-2, 4, 15-16 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Caenen (US 2019/0075842) in view of Sebastian (US 2019/0044958).
Claims 1-2 and 15-16: Caenen discloses a cellulose acetate tow having at least 15 denier/filament, or 20 denier/filament, a total denier of greater than 20,000 or greater than 20,500 and a breaking strength between 3.5 kg and 25 kg (Abs, [0007], [0013], [0039], Claims 1 and 6). The tow is made by steps including bundling (gathering) a plurality of filaments into a tow and crimping the tow [0007].  The denier/filament and total denier significantly overlay the claimed ranges or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select filaments having a claimed denier per filament, gather the filaments to form a tow having a claimed total denier and crimp the tow with a reasonable expectation of obtaining a suitable tow band.   
As for the breaking strength, using a conversion of 1 kg force = 9.81 N and a total denier of 20,000, the breaking strength can be calculated to be between about 3.5*9.81/20,000 = 0.0017 N/denier and 25*9.81/20,000 = 0.012 N/denier, which lies within the claimed range.  In another example a tow is disclosed having a total denier of 22,500, and a breaking strength between 3.5 kg (0.0015 N/denier) and 25 kg (0.01 N/denier) [0039].  Many other combinations of tows having a denier/filament, a total denier and a breaking strength in the claimed ranges can be readily ascertained or selected by one of ordinary skill in the art from the disclosure of Caenen.  
Caenen does not disclose that the tow band is for a heated tobacco product tip.  However, the limitation is an intended use.  The tow band of Caenen embodies a denier/filament, total denier and F/TD overlaying the claimed ranges and is capable of being used for a heated tobacco product tip, therefore meets the limitation.
Alternatively, Sebastian discloses a mixed fiber sliver for use in cigarette filter elements, the mixed fibers including in some embodiments cellulose acetate staple fibers and cellulose acetate staple fibers with embedded starch particles (also a cellulose acetate fiber), the sliver having from about 1 to about 10 denier per filament 9and a total denier of about 20,000 to about 80,000 denier, and a breaking strength of at least 15 pounds, or about 67 N, thus establishing a value of N/TD of at least 67/80,000 (0.0008 N/denier) to at least 67/20,000 (0.0034 N/denier) (Abs, [0008], [0010], [0025], [0034], [0044]).  Filters made from the sliver are suitable for incorporation into conventional cigarettes, new cigarette prototypes that heat but not burn tobacco (heated tobacco products) and e-cigarettes [0060].  Sebastian teaches what is generally known by one of ordinary skill in the art, that filters for smoking articles such as conventional cigarettes can also be used for heated tobacco products, with a reasonable expectation of success.  Therefore, it would have been obvious to one of ordinary skill in the art to use the product of Caenen in view of Sebastian in heated tobacco products.
Claim 4: Caenen discloses producing a filter rod for a smoking article by channeling (shaping) the crimped tow band into a continuous tow cable (shaped body) and wrapping the continuous tow cable with a paper (reads on a rolling paper wrapped around a peripheral surface of the shaped body) to yield a wrapped tow rod, adhering the paper to the wrapped tow rod to yield a filter rod length and cutting the filter rod length into filters or filter sections for a smoking article [0077].  
Claim 20: Caenen discloses the length of a filter rod (or tip) ranges from 30 to 150 mm [0078], which overlays the claimed range or, at least, obtaining a claimed filter tip length would have been obvious from Caenen.
Claim 21: It is admitted prior background art that heated tobacco products heat a tobacco material to yield a volatile material that forms an aerosol and have a tip that passes and filters the aerosol (instant Specification [0011]).

Allowable Subject Matter
Claims 3, 5-9 and 11-14 are allowable over the prior art.
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Caenen, Bundren et al, Banks et al and Sebastian represent the nearest prior art.
The prior art fails to disclose or provide motivation to modify the prior art products to obtain a tow band comprising the limitations of Claims 3 and 11 with an expectation of obtaining an advantage.   
The prior art fails to disclose or fairly suggest a method as claimed in Claim 5 for manufacturing a tow band comprising the claimed steps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748